DETAILED ACTION
Disposition of Claims
Claims 1-3, 5-10, and 13-14 were pending.  Claims 1-5, 11-12 are cancelled.  New claims 15-16 are acknowledged and entered.  Amendments to claims 6-7, 9-10, and 13-14 are acknowledged and entered.  Claims 6-10 and 13-16 will be examined on their merits. 

Examiner’s Note
All paragraph numbers (¶) throughout this office action, unless otherwise noted, are from the US PGPub of this application 2020/0207873 A1, Published 07/02/2020.  Amendments to the specification presented on 01/24/2021 are acknowledged and entered.  
Applicant is encouraged to utilize the new web-based Automated Interview Request (AIR) tool for submitting interview requests; more information can be found at https://www.uspto.gov/patent/laws-and-regulations/interview-practice.

Authorization to Initiate Electronic Communications
The Applicant’s representative has supplied a written authorization to correspond with the Examiner via electronic mail (e-mail).  

Response to Arguments
Applicant's arguments filed 01/14/2021 regarding the previous Office action dated 10/28/2020 have been fully considered.  If they have been found to be persuasive, the objection/rejection has been withdrawn below.  Likewise, if a rejection/objection has not been recited, said rejection/objection has been withdrawn.  If the arguments have not been found to be persuasive, or if there are arguments presented over art that has been utilized in withdrawn rejections but utilized in new rejections, the arguments will be addressed fully with the objection/rejection below.


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
(Objection withdrawn.)  The objection to the disclosure is withdrawn in light of the amendments to the specification. 

Claim Rejections - 35 USC § 112(a); First Paragraph
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn.)  The rejection of Claims 1-3, 5, and 13-14 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in light of the cancelation of said claims and amendments to the claims.

(New rejection – necessitated by amendment.)  Claims 7, 10, and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The following quotation from section 2163 of the Manual of Patent Examination Procedure is a brief discussion of what is required in a specification to satisfy the 35 U.S.C. 112 written description requirements for a generic claim covering several distinct inventions:
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice .... reduction to drawings .... or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus... See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.



Thus, when a claim covers a genus of inventions, the specification must provide written description support for the entire scope of the genus. Support for a genus is generally found where the applicant has provided a number of examples sufficient so that one in the art would recognize from the specification the scope of what is being claimed.
Claims 7 and 10 are rejected as lacking adequate descriptive support for any peptide comprising a function-conservative variant of SEQ ID NO:1 wherein said variant retains the function of disrupting any interaction between pUL56 and pUL89.  In extension, claim 14 is rejected as it is not clear which peptide sequences would achieve the desired function of disruption of pUL56 and pUL89 binding, thus allowing the peptide to be utilized as a therapeutic in treatment of HCMV disease.
In support of the claimed genus (any functional mutant of SEQ ID NO:1), the application discloses one example in which mutants to SEQ ID NO:1 (UL56) are generated and also exhibit the ability to still bind to UL89 (See Table 1, ¶[0137]).  However, some of these mutants also are unable to bind to UL89 (¶[0148]) as viruses with point mutations at a single or a combination of mutations of W671A, Y676A, F679A and F680A were unable to produce progeny, thus these viruses comprised a variant of SEQ ID NO:1 which was unable to bind to UL89 (¶[0149]).  It is unclear which amino acids in SEQ ID NO:1 may be mutated and still disrupt UL89 binding, as the specification has clearly shown certain mutations alter the ability of human cytomegalovirus (HCMV) UL56 (the protein from which SEQ ID NO:1 peptide is derived) to bind to HCMV UL89.  Further, from the construction of the claim, it is unclear if the variant of SEQ ID NO:1 is to disrupt only UL56-UL89 interactions from cytomegalovirus (CMV), namely human cytomegalovirus (HCMV), or if said peptide is intended to disrupt any pUL56-pUL89 interaction, such as the interaction between Herpes simplex virus type 1 (HSV-1) UL56 and UL89.  No derivatives or variants or mutants thereof are disclosed that can achieve this function, as it appears all studies were performed with full-length UL56 with mutations in this 671-680 region, and it does not appear as though shorter peptides which comprise or consist of SEQ ID NO:1 or mutants thereof were tested for their ability to disrupt UL89 binding. None of these peptides claimed were tested for their ability to disrupt HCMV in vitro or in vivo, so it is unclear as to what peptides would be useful as a therapeutic and in what amounts.  Thus, the application fails to provide examples of a sufficient number of species within the claimed genus.
Further, while the claims provide both a structure and a function, the application fails to draw any correlation between the two. I.e., there is no evidence that any mutation to SEQ ID NO:1 can still retain the ability to disrupt UL89 binding.  Moreover, no correlation has been made to which amino acids may or may not be mutated in order to achieve the claimed function.  It is not clear if all substitution mutations would be tolerated, or if only certain amino acid residues can be replaced with specific amino acids to be able to disrupt UL89 binding.  For example, a search of the art indicates that modifications to biological molecules such as proteins are unpredictable, and require experimentation regarding the relationships between alterations in sequence bases/side chains and the function and structure of the protein in order to determine the actual effects of the modifications as discussed by Bowie et al. (Bowie JU, et. al. Science. 1990 Mar16;247(4948):1306-10, CITED ART OF RECORD; See page 1306).  The art also shows that single amino acid mutations in the antibodies can greatly affect the ability of said antibody to bind to its target antigen (Winkler K, et. al. J Immunol. 2000 Oct 15;165(8):4505-14, CITED ART OF RECORD; See also Kussie PH, et. al J Immunol. 1994 Jan 1;152(1):146-52; CITED ART OF RECORD.)  When single amino acid mutations are generated, or when the combination or order of CDRs within an antibody is altered, it affects the neutralizing capability of the resulting antibody or fragment thereof (Chen Z, et. al. Nat Commun. 2015 Mar 30;6:6714; CITED ART OF RECORD.)  While these are examples of antigen and antibody interactions, this is relevant to the instant invention as it is also claiming protein-protein interaction, and these examples show that single amino acid changes are unpredictable as to how they will affect the protein-protein interaction.  
Thus, in view of the above, there would have been significant uncertainty as to which mutations to SEQ ID NO:1 would be able confer the claimed function of disrupting UL89 binding to UL56, and thus be useful in a therapeutic to treat HCMV-related diseases.  In view of this uncertainty and the lack of any examples of the claimed genus, the claims are rejected for lack of adequate written description support.


Claim Rejections - 35 USC § 112(b); Second Paragraph
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn.)  The rejection of Claim 7 and dependent claims 8-10 thereof under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, is withdrawn in light of the amendments to the claim. 
(Rejection withdrawn.)  The rejection of Claim 10 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, is withdrawn in light of the amendments to the claim. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


(Rejection maintained in part and extended – necessitated by amendment.)  The rejection of Claims 6-8 and 10 under 35 U.S.C. 101 because the claimed invention is directed to herpesvirus proteins, namely from human cytomegalovirus and Gallid alphaherpesvirus 2, without significantly more, is withdrawn in light of the amendments to the claims.  However, the rejection is extended to include claim 9 and new claim 16.  The rationale for this rejection was set forth in a previous Office action and will not be repeated herein.
Response to Arguments
Applicant's arguments filed 01/14/2021 have been fully considered but they are not entirely persuasive.
While the amendments presented overcome the rejections of the previously rejected claims, claim 9 and newly presented claim 16 have the same issues outlined in the previous Office action, 
For at least these reasons, the rejection is extended to claim 9 and new claim 16.


Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn.)  The rejection of Claim(s) 6-7 and 10 under 35 U.S.C. 102(a)(1) as being anticipated by Pilorge et. al. (Pilorge L, et. al.  DNA packaging terminase complex subunit 2 [Human betaherpesvirus 5]. GenBank: AIL27871.1.  Dep. 08/26/2015; hereafter “Pilorge”) is withdrawn in light of the amendments to the claims.
(Rejection withdrawn.)  The rejection of Claim(s) 6-8 under 35 U.S.C. 102(a)(1) as being anticipated by Trimpert et. al. (Trimpert J, et. al. DNA packaging terminase subunit 2 [Gallid alphaherpesvirus 2].  GenBank: AUB50942.1, Dep. 12/12/2017; hereafter “Trimpert”) is withdrawn in light of the amendments to the claims. 

(New rejection – necessitated by amendment.)  Claim(s) 6-7, 10 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hwang et.al. (Hwang JS, et. al. J Biol Chem. 2002 Mar 1;277(9):6943-8. Epub 2001 Dec 13.; hereafter “Hwang”.) as evidenced by Chee et. al (Chee MS, et. al. Curr Top Microbiol Immunol. 1990;154:125-69.; associated deposit:  Human cytomegalovirus strain AD169 complete genome. GenBank: X17403.1.; hereafter “Chee”.)
The claims are interpreted as being drawn to the following:
Claim 6 is drawn to an isolated peptide comprising a the amino acid sequence of formula (I): W-Xaa1 -Xaa2-Xaa3-Xaa4-Xaa5-Xaa6-Xaa7-F-Xaa8, wherein : Xaa1, Xaa2, Xaa3, Xaa4, Xaa6 and Xaa7 are selected from the group consisting of: Alanine (A), Arginine (R), Asparagine (N), Aspartic acid (D), Cysteine (C), Glutamic acid (E), Glutamine (Q), Glycine (G), Histidine (H), Isoleucine (I), Leucine (L), Lysine (K), Methionine (M), Phenylalanine (F), Proline (P), Serine (S), Threonine (T), Tryptophan (W), Tyrosine (Y), Valine (V),  allyl glycine (AllylGly), norleucine, norvaline, bi phenylalanine (Bip), citrulline (Cit), 4- guanidinophenylalanine (Phe(Gu)), homoarginine (hArg), homolysine (hLys), 2- naphtylalanine (2-Nal), ornithine (Orn) and pentafluorophenylalanine; and Xaa5 and Xaa8 are Phenylalanine (F) or Tyrosine (Y), and wherein said peptide comprises a tag or a fluorescent label.
Further limitations on the isolated peptide according to claim 6 are wherein the isolated peptide is capable of disrupting an interaction between pUL56 and pUL89 and comprises the amino acid sequence WMVVKYMGFF (SEQ ID NO: 1) or a function-conservative variant thereof (claim 7); wherein the isolated peptide comprises the amino acid sequence: WMVVKFMGFF (SEQ ID NO:3), WMVVKFMGFY (SEQ ID NO:4), SRKTDWTVSKFRGFYDFSTI (SEQ ID NO:16) or WMVVKYMGFY (SEQ ID NO:5)(claim 8); and wherein the function-conservative variant has at least 60% identity to SEQ ID NO: 1 (claim 10).  Claim 13 is drawn to a therapeutic composition which comprises the isolated peptide of claim 6. 
The Prior Art
Hwang teaches the C-terminal portion of pUL56 from human cytomegalovirus (HCMV) was generated and purified, and found to interact with pUL89 (entire document; see abstract.)  Hwang teaches UL56 (amino acids 446-850) was amplified from AD169 and generated into plasmids to allow for protein expression, wherein the UL56 open reading frame was fused in-frame to glutathione S-instant claims 6-7, 10, and 13.  
For at least these reasons, Hwang teaches the limitations of instant claims 6-7, 10 and 13, and anticipates the instant invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not 
(New rejection – necessitated by amendment.)  Claim 6-8, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Fehler et.al. (US20030165537A, Pub. 09/04/2003, hereafter “Fehler”) as evidenced by Trimpert et. al. (Trimpert J, et. al. DNA packaging terminase subunit 2 [Gallid alphaherpesvirus 2].  GenBank: AUB50942.1, Dep. 12/12/2017; hereafter “Trimpert”) and in further view of (US20160159864A1; Pub. 06/09/2016; hereafter “Carfi”.)
The Prior Art
Fehler teaches Marek’s disease-like virus (MDV) vaccines, wherein the vaccines would ideally be disabled-infectious single cycle (DISC)-like viruses that lack an essential protein (entire document; see abstract; ¶[0019]).  Fehler teaches that UL28, which is homologous to HCMV UL56, would be an ideal essential gene to be removed from the genome (¶[0019][0021]).  Fehler teaches one way to grow these viruses in vitro is to generate a complementary cell line which expresses the missing protein through stable transfection of the cell line with DNA that expresses the missing protein (¶[0054]).  Fehler therefore teaches the UL28 protein, which would inherently comprise the sequence noted by Trimpert (see previous Office action and NCBI BLAST with SEQ ID NO:16, wherein the Trimpert sequence aligns with 100% sequence identity.)  
While Fehler teaches the majority of the instant invention, Fehler fails to teach the sequence would comprise a heterologous tag or fluorescent label.  However, such an optimization would be an obvious modification step for one of skill in the art to allow for rapid isolation of the protein from solution or detection of said protein in vitro or in vivo, as evidenced by Carfi.  Carfi teaches CMV subunit protein vaccines, wherein the proteins expressed from CMV are labeled or tagged for easy isolation or detection (See e.g. ¶[0029][0256]; Example 2 at ¶[0272]; Figs. 1, 6).  Given that the herpesvirus art clearly teaches the use of tagged proteins to facilitate detection and isolation, and given that the art teaches expression of proteins in cells to complement DISC viruses in the herpesvirus art, arriving at a tagged protein of UL28 with the sequence of SEQ ID NO:16 within said protein would be obvious to a skilled artisan, thus rendering the limitations of instant claims 6-8 and 13 obvious to a skilled artisan.  Further, the use of instant claim 15 obvious to a skilled artisan.  
It would have been obvious to one of ordinary skill in the art to modify the compositions taught by Fehler in order to generate compositions comprising UL28 protein or fragments thereof from MDV.  One would have been motivated to do so, given the suggestion by Carfi that herpesviral proteins could be expressed as subunit antigens with detectable labels, and that the same said proteins could be generated into 15-mer pools to determine the antigenicity of said protein after inoculation with said subunit antigen.  There would have been a reasonable expectation of success, given the knowledge that tagging proteins was routine in the art, as taught by Carfi, and also given the likelihood that short, overlapping peptides of UL28 would comprise the sequence of SEQ ID NO:16.  Thus the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.


Conclusion
No claims are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is listed below.
US20050064394A1.  Teaches UL56 mutants and complementing cell lines expressing missing essential proteins.  Not utilized as rejection would be redundant to those set forth supra.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachel B. Gill whose telephone number is 571-272-3129.  The examiner can normally be reached on M to F 8:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL B GILL/
Primary Examiner, Art Unit 1648